Citation Nr: 0613398	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-30 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for headaches claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a skin condition 
claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for a low back 
disability to include curvature of the spine.

5.  Entitlement to service connection for a bilateral hip 
disability.

6.  Entitlement to service connection for a prostate 
condition claimed as secondary to Agent Orange exposure.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the RO.  In June 
2005, the veteran testified at a hearing before the 
undersigned at the RO.  The veteran waived initial RO 
consideration of new evidence submitted at his hearing.  
38 C.F.R. § 20.1304 (c) (2005).  

The claims of service connection for a bilateral hip 
disability, a prostate condition, and tinnitus are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran's hearing loss is not shown to be related to 
his active duty service.

2.  The veteran's headaches are not shown to be related to 
his active duty service or to be related to his service-
connected PTSD.

3.  The veteran is not shown to be suffering from chloracne, 
and no skin disorder has been shown to be related to his 
active duty service.

4.  The veteran's low back disability is not shown to be 
related to his active duty service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2005).

2.  The veteran's skin disorder is not due to disease or 
injury that was incurred in service; nor is it proximately 
due to or the result of his service-connected PTSD.  38 
U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2005).

3.  The veteran does not meet the criteria for entitlement to 
service connection for a skin condition on either a 
presumptive or direct basis.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005)

4.  The veteran's low back disability is not due to disease 
or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board will 
focus on the most salient and relevant evidence, but the 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant of VA 
benefits.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive 
and negative evidence as to a claim are in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the claimant of VA benefits prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
conditions, such as arthritis and hearing loss, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e); see also 38 U.S.C.A. § 1116(f), as added by § 201VA 
of the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) (which 
added diabetes mellitus (Type 2) to the list of presumptive 
diseases as due to herbicide exposure).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service- connected disability.  38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  Congenital or developmental abnormalities 
are not "diseases or injuries within the meaning of 
applicable legislation" and, hence, do not constitute 
disability for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.  However, service connection may be granted, 
in limited circumstances, for disability due to aggravation 
of a constitutional or developmental abnormality by 
superimposed disease or injury.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Although lay persons may testify as to symptoms he perceives 
to be manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Hearing Loss 

The veteran's DD Form 214, however, reflects that he is the 
recipient of the Combat Action Ribbon.  The Board, therefore 
concludes that the veteran was likely exposed to high noise 
levels in service.  38 U.S.C.A. § 1154(b).  The service 
medical records reflect no hearing loss.  There is no 
evidence of hearing loss within one year of the veteran's 
service discharge.  38 C.F.R. §§ 3.307, 3.309. 

At his June 2005 hearing, the veteran indicated that he began 
to experience hearing loss in approximately 2002.  Before 
that time, he assumed hearing problems resulted from 
excessive cerumen.  

On October 2003 VA audiologic examination, the veteran 
indicated that he believed he suffered hearing loss from 
noise exposure during service in Vietnam.  He denied hearing 
problems in 1970, upon separation.


Audiologic test results indicated:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
40
50
LEFT
5
10
10
25
40

Speech recognition was 100 percent bilaterally.

The examiner asserted that the veteran's hearing loss was 
"quite mild," especially considering his age and opined 
that the majority if not all of the veteran's hearing loss 
was due to presbycusis.  The examiner explained that the 
veteran's audiogram patters resembled presbycusis for a 
person his age.

The veteran does suffer from hearing loss within the meaning 
the meaning of VA regulations.  38 C.F.R. § 3.385.  However, 
based on the opinion outlined immediately above, service 
connection for hearing loss must be denied.  The expert 
opinion does not reflect a nexus between the veteran's 
current hearing loss and service.  Indeed, it suggests that 
the veteran's hearing loss is age related.  Again, it was 
opined that the majority, if not all, of the veteran's 
hearing loss was due to presbycusis not to noise exposure.  
The examiner acknowledged that it was not possible to 
determine whether the veteran had hearing loss in 1970 as he 
did not review his physical separation examination.  In this 
regard, the Board notes that the veteran's hearing was normal 
on separation examination and that hearing loss first 
manifested a few years ago, long after service separation.  
In sum, absent a link between the veteran's current hearing 
loss and service, service connection for hearing loss is 
denied.  38 C.F.R. § 3.303.

The veteran alleges that his present hearing loss is due to 
service.  The veteran, however, is not shown to be competent 
to render medical opinions upon which the Board may rely.  
Espiritu, supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
audiologic examination in October 2003, a VA examiner opined 
that the veteran's hearing loss was essentially unrelated to 
service.  There is no competent medical evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C. 
§ 5107.

Headaches 

The service medical records are silent as to headaches.

A June 1999 VA medical problem list indicates headaches from 
stress.

On September 2001 VA medical examination, the veteran 
indicated that he began to experience headaches in 1975.  The 
examiner diagnosed chronic migraine headaches by history, the 
etiology of which was "obscure."  The examiner commented 
that there was no direct link between the veteran's migraine 
headaches and PTSD.

At his June 2005 hearing, the veteran testified that he began 
to experience headaches before his PTSD was recognized.  The 
veteran indicated that symptoms began in the mid 1970's.  

Based on the evidence, service connection for headaches on a 
direct basis is simply not warranted.  They are not shown in 
service, and according to the veteran's own assertions, they 
did not manifest until several years after separation from 
service.  In addition, the September 2001 VA examiner stated 
that the etiology of the veteran's claimed headaches was 
"obscure."  An obscure etiology, in the Board's view, is 
equivocal at best and is not supportive of service 
connection.  The evidence, in its totality, does not indicate 
that the veteran's headaches resulted from service.  Thus, 
because there is no nexus between the veteran's headaches and 
service, service connection for headaches is denied.  
38 C.F.R. § 3.303.

The veteran is of the view that his headaches are due to his 
service-connected PTSD.  The veteran is not competent to 
render medical opinions upon which the Board may rely.  
Espiritu, supra.  The Board will therefore focus upon the 
competent evidence in reaching a decision on this matter.  
The September 2001 VA opinion indicates that there is no 
relationship between the veteran's headaches and PTSD.  Based 
on this opinion, service connection for headaches as 
secondary to service-connected PTSD is denied.  38 C.F.R. 
§ 3.310.

The Board is aware that in June 1999, headaches were linked 
to stress.  Service connection for headaches on a secondary 
basis based on this diagnosis is not warranted.  Stress and 
PTSD are not equivalent phenomena.  Although the word 
"stress" is a component of the acronym of PTSD, PTSD is a 
specific psychiatric diagnosis.  See Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV).  Simple stress, on the other hand, is not.  Because 
service connection for "stress" is not is not in effect, 
service connection for headaches as secondary to such is not 
warranted.  Id.  

The evidence weighs against the veteran's claim.  Pursuant to 
a comprehensive medical examination in September 2001, a VA 
examiner opined that the veteran's headaches were not due to 
service or to the veteran's service-connected PTSD.  There is 
no competent medical evidence to the contrary.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C. § 5107.

Skin 

The service medical records are silent regarding any 
complaints, treatment or diagnoses pertaining to the skin.  

On November 1997 VA general medical examination, the examiner 
made no remarks regarding the skin.  Indeed, in the section 
pertaining to the skin, he indicated "negative."  

On a September 2001 VA medical examination, the veteran 
reported little red bumps on the skin since 1970.  
Objectively, the examiner noted some small red bumps over the 
veteran's back, which appeared to be mild acne.  The examiner 
opined that these were simple acne-type lesions that were 
essentially inconsequential and unrelated to Agent Orange 
exposure.  The diagnosis was of mild acne unrelated to Agent 
Orange exposure.

The June 2005 hearing transcript reflects discoloration on 
the chest.  The veteran, essentially, testified that he did 
not recall skin problems in service and stated that he 
recalled fungus when he returned from Vietnam.  In the 
1970's, according to the veteran, he was prescribed a shampoo 
to ease skin symptoms.

Initially, the Board notes that service connection for a skin 
disorder is not warranted based on Agent Orange exposure.  
The record does not reflect that the veteran suffers from 
chloracne or other acneform disease consistent with chloracne 
or from porphyria cutanea tarda.  These are the only 
dermatologic disorders that are presumptively linked to Agent 
Orange exposure.  Because these have not been diagnosed, 
service connection for the veteran's claimed skin condition 
is not warranted presumptively based on Agent Orange 
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Similarly, direct service connection for the veteran's acne 
is not warranted.  The service medical records do not contain 
a diagnosis of acne, and the veteran himself has essentially 
denied any adverse skin manifestations in service.  Absent a 
nexus between the veteran's acne and service, service 
connection for such disorder is denied.  38 C.F.R. § 3.303.  

The Board notes that the veteran did testify regarding a 
fungal disorder upon returning from Vietnam.  The veteran 
does not appear to suffer from a fungal disorder at present.  
Thus, service connection for a skin disorder of a fungal 
variety cannot be granted.  38 C.F.R. § 3.303; Gilpin, supra.  

The preponderance of the evidence weighs against the 
veteran's claim.  Pursuant to a comprehensive medical 
examination in September 2001, a VA examiner opined that the 
veteran's acne was not due to Agent Orange exposure.  The 
report is silent regarding any other type of service 
etiology.  There is no competent medical evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C. 
§ 5107.

Spine Disability

A June 1997 handwritten document purporting to be a June 1970 
letter from the veteran to his mother while the veteran was 
stationed in Vietnam reflects an incident with a fork lift.  
The veteran asserted, "That fork lift didn't hurt me, 
really!  I'm a hard corp (sic) Marine!"  

The service medical records are silent regarding complaints 
relevant to the lumbar spine.  The veteran contends that he 
suffered a low back injury in service, but there is no record 
of such injury.

An April 1997 X-ray study of the lumbar spine revealed that 
it was stable in appearance compared to an X-ray study of the 
lumbar spine conducted in May 1984.

A May 1997 private medical examination report revealed a 15 
plus year history of intermittent back problems.  The veteran 
asserted that he suffered a back injury and required surgery 
in May 1982 for an L4-5 disc herniation.  He had a second 
surgery in July 1982 for disk herniation at L4-5.  Acute 
onset of back pain occurred in March 1997 that was not 
precipitated by a traumatic event.  

On November 1997 VA general medical examination, the veteran 
indicated that he stopped working in 1994 due to hip and back 
pain.  The veteran recounted that in 1970, while in Vietnam, 
he was helping to unload a helicopter and became caught 
between a loaded pallet and a fork lift.  This caused 
bilateral bruising of the hips.  He did not seek medical 
treatment.  The examiner observed a flattening of the lower 
lumbar curve and scoliosis to the left.  The examiner 
diagnosed a history of degenerative lumbar disc disease with 
ruptured nucleus pulposus and status post laminectomy with 
moderate persistent low back pain.  Associated X-ray studies 
revealed a lumbosacral congenital variation, small springlike 
devices scattered about the pelvis, mildly straightened 
lordosis, and early osteoarthritic sclerosis with distal 
posterior elements.

A July 1998 Axis III psychiatric diagnosis indicated status 
post laminectomy of the low back secondary to an old injury 
and degenerative joint disease of the back.

In August 2004, a VA examiner diagnosed focal inflammatory 
disease likely involving the muscles and ligaments.

At his June 2005 hearing, the veteran testified regarding the 
fork lift incident in service in which he was injured by a 
fork lift while unloading a helicopter.  He stated that he 
did not seek treatment because there was no time.  The 
veteran indicated that following the in-service accident, he 
first sought treatment for the low back in 1980 following an 
industrial accident.

To the extent that the veteran has a congenital condition of 
the back (a lumbosacral congenital variation), the Board 
initially notes that service connection for such congenital 
conditions cannot be granted as they do not constitute 
diseases or injuries according to VA law and regulations.  
38 C.F.R. § 3.303(c).  While service connection may be 
granted in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury, here, there is no evidence 
of an inservice aggravation of the congenital condition.  In 
fact, as mentioned above, the service medical records are 
entirely silent with respect to back problems in service.  

The remaining question is whether any current back 
disability, which is not of a congenital nature, is related 
to the veteran's service.  The Board concludes that the 
preponderance of the evidence is against the claim of service 
connection.  The Board has no reason to dispute the fork lift 
incident in service.  However, as the service medical records 
reflect no complaints regarding the back and because back 
problems arose in or about 1980 after an industrial accident, 
the Board cannot conclude that the veteran's current low back 
disability has anything to do with service or any incident 
therein.  The Board notes, indeed, that no treatment of the 
low back was necessary until 1982, well over a decade after 
service separation.

The Board is of the view that because the veteran's low back 
problems arose a decade after service and because there was a 
post-service industrial accident that appears to have 
precipitated the veteran's low back problems, service 
connection for a low back disability is not warranted.  Id.  
Service connection requires a nexus between a present 
disability and service, and such nexus is absent herein.

Normally, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA is required to seek a medical opinion to assist 
claimants in establishing claims for VA benefits.  
38 U.S.C.A. § 5103A(d).  A medical examination was provided 
in November 1997, but no opinion regarding the etiology of 
the veteran's low back problems was provided.  A medical 
opinion, however, need only be obtained if (1) there is 
competent evidence of a current disability, and (2) evidence 
that the disability or symptoms may be associated with 
service, but (3) the case does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Id.  

A medical opinion regarding whether the veteran's low back 
disability is directly related to service is not necessary in 
this case as there is sufficient medical evidence to decide 
the case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  In 
this regard, it is noted that there are no service medical 
records which reflect back problems and there is no evidence 
of back problems for well over a decade after service 
separation, and there is no competent evidence that is even 
suggestive of a link between current problems and service. 

The preponderance of the evidence weighs against the 
veteran's claim.  There is no competent medical evidence of 
record linking any current low back disability to service.  
There is no competent medical evidence to the contrary.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.


Veterans Claims Assistance Act (VCAA)

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2005)), imposes obligations on VA in terms of its 
duties to notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the veteran in September 2003.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The veteran has not alleged that VA 
failed to comply with the notice requirements of VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal and the statement 
of the case, he was provided with specific information as to 
why these particular claims were denied and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the statement of the case.  

The RO's 2003 letter did not specifically instruct the 
veteran to provide any relevant evidence in his possession.  
However, he was otherwise fully notified of the need to give 
to VA any relevant evidence pertaining to the claims.  There 
is no allegation from the veteran that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of the claims.  When considering the 
notification letter, the rating decision on appeal, and the 
statement of the case as a whole, the Board finds that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to these claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant of VA 
benefits before the initial unfavorable agency of original 
jurisdiction (in this case to RO) decision on a claim for VA 
benefits.  That was not done herein.  However, the veteran 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of VCAA notice requirements was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2003 was not given prior to the 
first adjudication of the claims, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claims were readjudicated in the statement of the case 
issues in June 2004.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The veteran has at no time referenced 
specific outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Medical opinions were provided regarding each of the issues 
decided herein with the exception of entitlement to service 
connection for curvature of the spine.  The Board notes that 
an explanation as to why no medical opinion is necessary in 
that case has been provided above.

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board's consideration of the merits of the claims in this 
decision.




ORDER

Service connection for hearing loss is denied.

Service connection for headaches to include as secondary to 
service-connected PTSD is denied.  

Service connection for a skin condition to include as 
secondary to Agent Orange exposure is denied.

Service connection for a spine disability, to include 
curvature of the spine, is denied.


REMAND

A VA examination is necessary to determine the nature of the 
veteran's bilateral hip disability and its etiology.  If any 
portion of the veteran's bilateral hip disability is 
determined to be congenital, the examiner must opine 
regarding whether it was aggravated by the in-service injury.  
The examiner must elicit from the veteran a complete factual 
account of the alleged in-service bilateral hip injury.  

Regarding the claim of service connection for a prostate 
condition, in January 2001, a bulging of the left lobe was 
noted.  However, it was not suspicious for neoplasm.  The 
veteran was scheduled for a VA genitourinary examination in 
September 2003, and he failed to report.  Ordinarily, when a 
claimant of VA benefits fails to appear for a scheduled VA 
medical examination in a service connection case, the claim 
would be decided based upon the evidence of record.  See 
38 C.F.R. § 3.655.  In this instance, however, the Board is 
of the opinion that the veteran should be afforded another 
opportunity to be examined.  He has reported for other 
medical examinations, so this failure to appear is likely an 
aberration.  On remand, the veteran will be afforded another 
opportunity to present for a VA examination.  The VA examiner 
should determine if the veteran suffers from a prostate 
condition and, if so, comment upon the etiology thereof to 
include any relationship to Agent Orange exposure.

The Board notes that by December 2004 rating decision, the RO 
denied service connection for tinnitus.  June 2005 hearing 
testimony, liberally construed, amounts to a notice of 
disagreement with the December 2004 rating decision.  38 
C.F.R. § 20.201.  However, as a statement of the case 
addressing this matter has not yet been issued, additional 
action by the RO is necessary.  See Manlincon, supra.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The RO must send the veteran a 
letter asking that he submit any 
evidence in his possession that is 
pertinent to the issues on appeal that 
he has not already given to VA.

2.  The RO must associate with the 
claims file all pertinent VA medical 
treatment records from November 2002 to 
the present.

3.  The RO must schedule a VA 
orthopedic examination for a diagnosis 
of all disabilities of the hips.  The 
claims folder must be provided to the 
examiner in conjunction with the 
evaluation.  The examiner must elicit 
from the veteran an account of all 
injuries to the hips that occurred in 
service.  For each disability 
diagnosed, the examiner must provide an 
opinion regarding etiology, to include 
whether any current problems are 
related to service.  If it is 
determined that any disability of the 
hips is congenital, the examiner must 
indicate whether such disability 
underwent aggravation as a result of 
service.

4.  The RO must schedule a VA 
genitourinary examination for an 
examination of the veteran's prostate 
gland.  The claims folder must be 
provided to the examiner in conjunction 
with the evaluation.  All prostate 
conditions must be enumerated, and an 
opinion regarding the etiology of each 
must be provided to include whether 
such is related to service.  The 
examiner must be asked to comment upon 
the relationship, if any, between any 
disorder diagnosed and exposure to 
Agent Orange.

5.  Following completion of the 
requested development, the RO should 
readjudicate the claims of service 
connection for a bilateral disability 
of the hips and service connection for 
a prostate condition.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case.  It must contain notice of 
all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

6.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for 
tinnitus.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  
The veteran must be advised of the time 
limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b).

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


